El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
En enero de 1998, Olga Irene Félix Taveras presentó una querella ante el Departamento de Asuntos del Consu-midor (D.A.Co.) contra Las Haciendas, S.E. (Las Haciendas), Ten General Contractors, S.E. (Ten Contractors) y Guirimar Construction Corporation (Guirimar Construction). En la referida querella se solicitó una com-pensación por alegados vicios de construcción y angustias mentales, sufridos luego de la adquisición mediante com-praventa de una propiedad a Las Haciendas y construida por Ten Construction en la Urbanización Villas de Camba-lache I, en Río Grande.(1) La querellante alegó que Guiri-mar Construction, quien construyó las calles de dicha ur-banización, se apartó de lo establecido en los planos de construcción inscritos en la Administración de Reglamen-tos y Permisos (A.R.Pe.), y aprobados por ésta, al desviar una de las calles de la urbanización. Argumentó que dicho acto causó que el solar donde ubica su casa quedara con especificaciones distintas a las que constaban en los planos *837inscritos en A.R.Pe.; que, además, tuvo el efecto de dismi-nuir el tamaño del solar, tanto en los patios traseros como en el cuarto master, y que ocasionó que la estructura que-dara a una distancia menor de la permitida de la acera a su casa.(2)
La querellante, además, sostuvo que su propiedad ado-lecía de vicios de construcción, tales como filtraciones en el techo, una bañera descascarada, un botiquín descascarado, defectos en la terminación del piso de la marquesina, y un cambio del cascajo por “top soil” en los patios. Argüyó que dichos defectos fueron ocasionados por Ten Contractors. Así las cosas, el D.A.Co. señaló el caso para celebración de vista evidenciaría. Dichas vistas se iniciaron con el testi-monio de la querellante y un agrimensor, quien testificó que las medidas del solar de la querellante no cumplían con los requisitos de patio que establece el Reglamento de Planificación de A.R.Pe. (Reglamento de A.R.Pe.).(3)
Posteriormente, la querellante compareció ante D.A.Co., mediante una moción, en la cual informó que su querella constaba de dos causas de acción. La primera, contra Las Haciendas y Guirimar Construction, por el in-cumplimiento con el Reglamento de A.R.Pe., al establecer una colindancia a una distancia menor que la permitida de la acera a la casa de la querellante, y la segunda, contra Ten Contractors y Las Haciendas, por defectos de construcción. En la referida moción informó, además, que dichos defectos de construcción habían sido corregidos por Ten Contractors, por lo cual la querellante desistía con per-juicio de la querella en contra de Ten Contractors.(4) De *838esta forma, sólo quedó ante la consideración del organismo administrativo los alegados incumplimientos de Las Haciendas y Guirimar Construction con el Reglamento de A.R.Pe.
D.A.Co. continuó la celebración de las vistas, en las cua-les la querellante culminó su presentación de la prueba. Llegado el turno de presentación de la prueba de las que-relladas, Guirimar Construction presentó una moción de insuficiencia de la prueba al amparo de la Regla 39.2(c) de Procedimiento Civil, 32 L.P.R.A. Ap. III.(5) La referida mo-ción no fue resuelta por D.A.Co. En vista de ello, Guirimar Construction presentó una nueva moción de desestimación. En la segunda moción, argumentó que, por ser el asunto de la colindancia y de las alegadas violaciones a los planos de la exclusiva jurisdicción de A.R.Pe., D.A.Co. carecía de jurisdicción para atender el asunto.
D.A.Co. acogió la moción de desestimación presentada por la querellada y emitió una resolución, ordenando el cierre y archivo de la querella. En la resolución, exhortó a Félix Taveras a acudir a A.R.Pe. para que dicho organismo interpretara, conforme a su reglamento, las alegadas vio-laciones a las colindancias del solar.
Inconforme, Félix Taveras presentó una moción de re-consideración ante la agencia, en la que argumentó que debido a que se trataba de una reclamación donde se en-contraba un consumidor involucrado con interés en que su caso fuese resuelto ante D.A.Co., tanto la Ley Núm. 5 de 23 de abril de 1973 (3 L.P.R.A. sec. 341 et seq.) como la Ley Núm. 130 de 13 de junio de 1967 (17 L.P.R.A. sec. 501 et seq.), le concedían jurisdicción a este departamento bajo la doctrina de jurisdicción primaria. Acogiendo los referidos planteamientos, D.A.Co. emitió una resolución, declarando “con lugar” la moción de reconsideración presentada por la *839querellante y dejando sin efecto la resolución previamente emitida, en la que se ordenaba el cierre y archivo de la querella.
Inconforme con esta nueva determinación, el 16 de oc-tubre de 2001 Las Haciendas acudió ante el Tribunal de Apelaciones, mediante un recurso de “mandamus”, solici-tando que se ordenara al juez administrativo de D.A.Co. a que tomase en consideración los planteamientos hechos ante ese departamento sobre la alegada falta de jurisdic-ción del foro administrativo, y que se le ordenara a dicho funcionario archivar la querella presentada por Félix Taveras.
El tribunal apelativo intermedio denegó el recurso de mandamus solicitado por Las Haciendas. Señaló en la re-solución que a esos efectos emitiera que el remedio solici-tado no era el adecuado y que no le correspondía entrar, en ese momento, en los méritos de las controversias ni pasar juicio sobre la procedencia de alguna solicitud al foro ad-ministrativo sobre la desestimación del caso.
Las Haciendas solicitó la reconsideración de la determi-nación anterior. El 6 de noviembre de 2001, el foro apela-tivo intermedio, mediante resolución, se negó a reconside-rar su decisión. Ello no obstante, en esta resolución expresó que no podía perderse de vista que el único asunto que permitía la clara jurisdicción de D.A.Co. —los alegados de-fectos de construcción— había sido desistido el 26 de octu-bre de 2001 y que lo relacionado a los reclamos sobre ca-bida, distancias y “plot plans” aparentaba estar bajo investigación ante A.R.Pe., “que sin lugar a dudas era la agencia con jurisdicción para ese asunto”.(6) A continua-ción, el foro apelativo intermedio señaló que, estando pen-diente todo asunto ante el foro administrativo (refiriéndose a D.A.Co.), por haberse dejado sin efecto la desestimación de la querella, lo prudente era que luego de plasmarse la *840decisión final la parte afectada por dicha decisión final acudiese oportunamente en revisión.
El caso siguió su curso administrativo. Luego de varios incidentes y trámites procesales, Las Haciendas y Guiri-mar Construction presentaron ante D.A.Co. una nueva moción de desestimación. En ésta alegaron que, en virtud de la resolución del foro apelativo intermedio de 6 de no-viembre de 2001, el asunto relacionado con la alegada vio-lación del Reglamento de A.R.Pe. era de la exclusiva juris-dicción de ese organismo, y ya que éste era el único asunto pendiente aún ante D.A.Co., dicho organismo administra-tivo carecía de jurisdicción.
D.A.Co. emitió una resolución interlocutoria, decla-rando “sin lugar” la moción de desestimación. Señaló que mediante ésta se reincorporaba a Ten Contractors a los procedimientos a solicitud de la querellante, ya que los de-fectos de la propiedad habían vuelto a surgir. De esta de-terminación, Las Haciendas, Guirimar Construction y Ten Contractors solicitaron la reconsideración, a lo cual se opuso la querellante, Félix Taveras.(7)
Finalmente, el 4 de mayo de 2004, D.A.Co. emitió una resolución sumaria, en la que resolvió, acogiendo los plan-teamientos esbozados en la moción de reconsideración pre-sentada por las querelladas, que la agencia con jurisdicción en cuanto a las reclamaciones contra Las Haciendas y Gui-rimar Construction era A.R.Pe. En cuanto a Ten Contractors, resolvió que en vista de que surgía del expediente administrativo que la querellante había desistido con per-juicio de su querella, este hecho impedía atender nueva-mente dichos reclamos. En vista de ello, D.A.Co. ordenó el cierre y archivo de la querella contra todas las querelladas.(8)
*841Inconforme con esta determinación, la querellante acu-dió, vía recurso de revisión administrativa, ante el Tribunal de Apelaciones. En el referido recurso, alegó, en sínte-sis y en lo pertinente, que era errónea la determinación de la agencia, ya que D.A.Co. sí tenía jurisdicción sobre la querella presentada porque ésta trataba de una práctica indeseable en el negocio de la construcción. Alegó, además, que ya que los vicios de construcción habían vuelto a sur-gir, no podía desestimarse la querella contra Ten Contractors.
El referido foro apelativo resolvió, en cuanto a la recla-mación contra Ten Contractors, que el acuerdo de transac-ción firmado por las partes había dado por terminado su reclamación contra ésta en cuanto a los defectos de cons-trucción y su respectiva indemnización en daños, razón por la cual confirmó a D.A.Co. en este aspecto. Sin embargo, en cuanto a las reclamaciones contra las otras dos entidades querelladas, el foro apelativo resolvió que según el Regla-mento para Regular las Distintas Actividades que se Lle-van a Cabo en el Negocio de la Construcción de Viviendas Privadas en Puerto Rico, Reglamento Núm. 2268 del De-partamento de Asuntos del Consumidor de 16 de septiem-bre de 1977, este organismo tenía jurisdicción para aten-der querellas relacionadas a prácticas indeseables, como lo eran el alterar o modificar planos, especificaciones o per-misos de construcción, o construcciones en forma incom-pleta o crasamente negligente, como había ocurrido en este caso. Señaló el referido foro judicial que era a D.A.Co. a quien correspondía indemnizar por los daños ocasionados como consecuencia de prácticas indeseables en el negocio de la construcción. Por consiguiente, el foro apelativo inter-medio ordenó la celebración de una vista administrativa ante D.A.Co. para dilucidar la cuantía de los daños sufri-dos por la querellante a causa de la actuación negligente por parte de los querellados.
*842Insatisfecha con el dictamen del foro apelativo interme-dio, Las Haciendas acudió, mediante un recurso de certio-rari, ante este Tribunal. Guirimar Construction presentó, también, un recurso de certiorari. En ambos se hacen los mismos señalamientos de error, a saber: primero, le impu-tan al foro apelativo haber errado al actuar de forma incompatible con su dictamen previo del 6 de noviembre de 2001, en el que se expresaba que el organismo administra-tivo con jurisdicción sobre las alegadas violaciones a la ca-bida de la propiedad era A.R.Pe., lo cual establecía la ley del caso; segundo, que erró el foro apelativo intermedio al resolver que D.A.Co. tenía jurisdicción para atender la con-troversia, y tercero, al adjudicar la controversia en sus mé-ritos a favor de Félix Taveras sin que se hubiese comple-tado el desfile de prueba ante el foro administrativo y cuando lo que tenía ante su consideración era únicamente una revisión de una resolución desestimatoria y no una adjudicación en los méritos de la controversia, todo ello en violación del debido proceso de ley de las peticionarias.
Examinados ambos recursos y sus apéndices, los expedi-mos y consolidamos. Estando en condiciones de resolver los recursos presentados, procedemos a así hacerlo.
HH
En primer lugar, discutimos y resolvemos los plantea-mientos hechos por las peticionarias Las Haciendas y Gui-rimar Construction, en cuanto a que la resolución del Tribunal de Apelaciones de 6 de noviembre de 2001 constituía la “ley del caso”.(9) Las peticionarias entienden que una *843expresión accesoria del foro apelativo dentro de esta reso-lución/10) sobre la alegada jurisdicción de A.R.Pe., impedía que otro panel de ese foro apelativo realizara una determi-nación contraria. No les asiste la razón.
De entrada, es menester señalar que en reiteradas ocasiones este Tribunal ha expresado que sólo los derechos y obligaciones adjudicados en el ámbito judicial, mediante dictamen firme, pueden constituir la ley del caso. Mgmt. Adm. Servs. Corp. v. E.L.A., 152 D.P.R. 599, 606-607 (2000); In re Tormos Blandino, 135 D.P.R. 573, 578 (1994); U.S.I. Properties, Inc. v. Registrador, 124 D.P.R. 448 (1989). Dicho de otra forma, de ordinario los planteamientos que han sido objeto de adjudicación por el foro de instancia o por este Tribunal no pueden reexaminarse. Mgmt. Adm. Servs. Corp. v. E.L.A., ante, pág. 607.
Así como no puede invocarse la doctrina de cosa juzgada cuando no existe una decisión final en los méritos que sirva de base a dicha defensa,(11) tampoco aplica en tales instancias la doctrina de la “ley del caso”. En específico, las determinaciones de un tribunal apelativo constituyen la ley del caso en todas aquellas cuestiones consideradas y decididas. Dichas determinaciones, como regla general, obligan tanto al tribunal de instancia como al que las dictó si el caso vuelve ante su consideración. Srio. del Trabajo v. Tribunal Superior, 95 D.P.R. 136 (1967).
*844Ello no obstante —y en situaciones excepcionales— si el caso, mediante los mecanismos apropiados, vuelve ante la consideración del tribunal apelativo y éste entiende que sus determinaciones previas son erróneas y pueden causar grave injusticia, dicho foro puede aplicar una norma de derecho distinta y resolver así de forma justa. Piazza v. Isla del Río, Inc., 158 D.P.R. 440 (2003). Véanse, además: Pueblo v. Lebrón Lebrón, 121 D.P.R. 154, 159 (1998); Don Quixote Hotel v. Tribunal Superior, 100 D.P.R. 19, 29-30 (1971).
En el presente caso, las expresiones del tribunal apela-tivo antes transcritas se dieron dentro de una resolución donde el asunto medular era la denegatoria a una solicitud de reconsideración de una resolución anterior. Según se deduce del expediente del presente recurso, la resolución de la cual se solicitaba la reconsideración denegaba, a su vez, la expedición de un auto de mandamus donde se soli-citaba que se obligase al juez administrativo de D.A.Co. a atender los planteamientos hechos por las querelladas so-bre la alegada falta de jurisdicción de dicha agencia para atender la controversia ante sí. En esta primera resolución —que denegó la expedición del recurso de mandamus— no se hizo determinación alguna en cuanto al asunto de qué organismo administrativo tenía jurisdicción para atender el asunto, si D.A.Co. o A.R.Pe. En la Resolución de 6 de noviembre de 2001 —la cual las recurrentes sostienen es la ley del caso— tampoco se hizo una adjudicación en los mé-ritos sobre el asunto de jurisdicción. Es más, en ambas resoluciones el foro apelativo se negó a intervenir en esa etapa de los procedimientos por considerarla a destiempo.
Es por ello que no podemos suscribir la posición de las peticionarias a los efectos de que las meras expresiones que hiciera el foro apelativo en la resolución denegatoria de la moción de reconsideración presentada por las quere-lladas constituyeran la ley del caso. Dichas expresiones no alcanzan el grado de dictámenes finales. En esa resolución nada se adjudicó ni se resolvió la controversia en cuanto al *845asunto de la jurisdicción, ya que ese no era el asunto que tenía ante sí el foro apelativo.
En consecuencia, el foro apelativo intermedio no estaba impedido de hacer la determinación que hizo en la resolu-ción aquí recurrida, indicando que D.A.Co. sí tenía juris-dicción sobre el asunto de las alegadas prácticas indesea-bles en el negocio de la construcción.
HH HH
Las peticionarias cuestionan si D.A.Co. es el organismo administrativo con jurisdicción sobre el asunto. Contesta-mos dicha interrogante en la afirmativa. Veamos.
La Ley Núm. 130, ante, conocida como la Ley de la Oficina del Oficial de Construcción adscrita a la Administración de Renovación Urbana y Vivienda, le confirió poder a este funcionario para, entre otras, investigar y adjudicar las querellas sobre prácticas indeseables en el negocio de la construcción y conceder los remedios pertinentes conforme a derecho. Art. 4 de la Ley Núm. 130, ante, 17 L.P.R.A. sec. 504. Con la creación de D.A.Co. y su ley orgánica, Ley Núm. 5, ante, se transfirieron a esta agencia to-dos los poderes y deberes de la Oficina del Oficial de la Construcción. Véase Quiñones v. San Rafael Estates, S.E., 143 D.P.R. 756 (1997).
Las prácticas indeseables en el negocio de la construcción se encuentran enumeradas en el Art. 9 de la Ley Núm. 130, ante, 17 L.P.R.A. sec. 509. En lo pertinente, los incisos (c) y (d) de la referida disposición estatutaria establecen que incurrirá en práctica indeseable en el negocio de la construcción todo urbanizador o constructor(12) que:
(c) Altere o modifique los planos de una vivienda o modelo aprobado por la Junta de Planificación y/o la Administración *846de Reglamentos y Permisos, disponiéndose que toda solicitud de enmiend[a] a los planos o especificaciones del proyecto ra-dicada ante la Junta de Planificación y/o la Administración de Reglamentos y Permisos ....
(d) Certifique o haga certificar falsamente que una vivienda o grupo de viviendas, urbanización o proyecto multifamiliar ha sido construido con arreglo a los planos aprobados por la Junta de Planificación o la Administración de Reglamentos y Permisos .... (Enfasis suplido.)
La Ley Núm. 160 de 9 de junio de 1976 fue aprobada para enmendar algunos artículos de la Ley Núm. 130 antes citada.(13) En la exposición de motivos de la referida pieza legislativa se expresa que toda vez que las facultades del Oficial de Construcción han sido transferidas al Secretario de D.A.Co., será necesaria la adjudicación de las querellas sobre prácticas indeseables en el negocio de la construcción presentadas por los consumidores puertorriqueños según se dispone en la Ley Núm. 5, ante, ley habilitadora de D.A.Co., para los demás procedimientos adjudicativos llevados a cabo ante dicho organismo.
A su vez, el Reglamento Núm. 2268 aprobado por D.A.Co., en la See. 2(8), faculta al Secretario de dicha agencia a investigar y adjudicar las querellas presentadas sobre prácticas indeseables en el negocio de la construcción. El referido reglamento establece, además, cuáles serán las referidas prácticas indeseables. Entre ellas se incluyen, en los incisos (c) y (d) las mismas circunstancias expresadas en los incisos (c) y (d) de la Ley Núm. 130, ante. Dicho de otra forma, constituirá una práctica indeseable —según el *847propio Reglamento de D.A.Co.— cualquier alteración o mo-dificación a los planos de una vivienda que hayan sido aprobados por A.R.Pe. y que no esté autorizada por el comprador. También constituirá práctica indeseable el que un urbanizador o constructor certifique falsamente que una vivienda ha sido construida de acuerdo con los planos aprobados por A.R.Pe.
Por su parte, la Sec. 20 del referido Reglamento de D.A.Co., ante, dispone que toda querella a que tenga derecho un consumidor podrá ser presentada en el Departamento, o su sucesor, y que en dicha querella el optante o comprador podrá alegar que el urbanizador o constructor ha incurrido en una práctica indeseable de la construcción en violación de alguna de las disposiciones de la Ley Núm. 5, ante, o del Reglamento de D.A.Co. De modo que el Reglamento dirige al consumidor a presentar su querella, por violación a éste, y en específico, por prácticas indeseables, ante D.A.Co.
Como parte de los amplios poderes que tiene D.A.Co. para proteger los derechos de los consumidores se encuentra, en específico, la protección de éstos contra prácticas indeseables de la construcción por parte de los constructores y urbanizadores, y la concesión de los remedios que en derecho procedan. Quiñones v. San Rafael Estates, S.E., ante. Al esta agencia ejercer esa facultad, adelanta los intereses de su ley habilitadora, que se sintetiza en el deseo de proteger a los consumidores de prácticas indeseables por parte de los constructores y de proveer un remedio rápido, efectivo y sencillo, sin tener que recurrir a los tribunales y sufragar los costos de un litigio contra una parte que, como regla general, tiene más recursos. Íd.
En consecuencia, resolvemos que, en virtud de las leyes antes citadas y del Reglamento Núm. 2268 de D.A.Co., ante, esta agencia tiene, en efecto, jurisdicción para atender, adjudicar y otorgar los remedios que en dere-*848cho procedan en virtud de las querellas presentadas por los consumidores en las que se aleguen prácticas indeseables realizadas en el negocio de la construcción, tal y como lo hizo la querellante en el presente caso. Las alegaciones de Félix Taveras contra Las Haciendas, como vendedora de la vivienda en cuestión, y contra Guirimar Construction, como constructora de las calles de la urbanización, fueron que, al esta última apartarse de los planos aprobados e inscritos en A.R.Pe., la cabida real de su vivienda es dis-tinta de la que reflejan los referidos planos, constituyendo esto una práctica indeseable en el negocio de la construcción.
En fin, el presente caso trata de una acción en daños y perjuicios de un consumidor, y es precisamente D.A.Co. la agencia cuyo propósito principal es vindicar e implementar los derechos de los consumidores,(14) a través del procedimiento de adjudicación administrativa y la concesión de los remedios apropiados.(15) Por consiguiente, es correcta la determinación del tribunal apelativo a estos efectos.
h-i I — I
Por último, las recurrentes señalan como error que el Tribunal de Apelaciones hubiese hecho una adjudicación del caso en sus méritos, devolviendo el caso al foro admi-nistrativo para la imposición de daños, cuando lo único que tenía ante sí dicho foro era la controversia en cuanto a qué agencia tenía jurisdicción sobre el asunto y cuando al mo-*849mentó en que se emitió la resolución del tribunal apelativo, las querelladas aun no habían presentado su prueba ante D.A.Co., violándose de este modo su derecho a un debido proceso de ley. Les asiste la razón. Veamos.
La Sec. 3.1 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 2151, establece, en lo pertinente, que cuando por disposición de una ley, regla o reglamento una agencia deba adjudicar formalmente una controversia, los procedimientos deberán salvaguardar los derechos siguientes:
(A) Derecho a notificación oportuna de los cargos o quere-llas o reclamos en contra de una parte.
(B) Derecho a presentar evidencia.
(C) Derecho a una adjudicación imparcial.
_ (D) Derecho a que la decisión sea basada en el expediente. (Énfasis suplido.)
Una parte en un procedimiento formal de adjudicación a nivel administrativo puede presentar evidencia tanto oral como documental en apoyo de sus contenciones. Al ser la audiencia concedida por las agencias de carácter evidenciarlo, se sigue la trayectoria judicial de que cada parte presente su caso a través de testimonio oral, evidencia documental y argumentos legales. El derecho a la audiencia incluye el de presentar evidencia. Un procedimiento que no permite la presentación de prueba para demostrar la falta de responsabilidad no cumple con los requisitos del debido procedimiento de ley y constituye una mera formalidad. D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed. rev., Colombia, Ed. Forum, 2001, citando a Morgan v. United States, 304 U.S. 1 (1938), y a Ortiz Cruz v. Junta Hípica, 101 D.P.R. 791 (1973).
En el presente caso, el Tribunal de Apelaciones devolvió el caso únicamente para la imposición de daños por la ne-gligencia de las querelladas. Al así actuar, éste hizo una adjudicación del caso en sus méritos, sin tomar en conside-*850ración la etapa de los procedimientos ante el foro adminis-trativo, ya que ante la agencia administrativa no se había comenzado el desfile de la prueba de las querelladas. Erró al así hacerlo.
D.A.Co. desestimó la querella a base de dos fundamen-tos: la transacción del caso que ponía fin al pleito entre Ten Contractors y la querellante, y el hecho de que el rema-nente del pleito era de la jurisdicción de A.R.Pe. y no de D.A.Co. Como vemos, D.A.Co. no hizo determinación al-guna sobre la alegada negligencia de las querelladas. Ade-más, al momento de emitir esta determinación, única-mente la querellante había presentado su prueba. En vista de que la querella fue archivada, en virtud de los plantea-mientos hechos por Las Haciendas y Guirimar Construction sobre la falta de jurisdicción de D.A.Co., éstas aún no habían presentado su prueba.
En consecuencia, resolvemos que erró el foro apelativo intermedio al ordenar la devolución del caso únicamente para la imposición de daños. Lo procesalmente correcto es devolver el caso a D.A.Co. para que, luego de que las que-relladas hayan desfilado su prueba, dicho foro administra-tivo haga una determinación del caso en los méritos.

Se dictará Sentencia de conformidad.

La Jueza Asociada Señora Fiol Matta no intervino.

(1) La suma total solicitada fue de $75,875. Posteriormente, la querella fue enmendada a los fines de solicitar una compensación por el daño que la humedad y las filtraciones le ocasionaron a la ropa de la querellante, cuyo valor estimó en unos $3,000 adicionales


(2) La querellante sostuvo que dicha desviación ocasionó una pérdida del 40% del valor real de la propiedad.


(3) Surge del expediente que alrededor de la misma fecha en que se presentó la querella ante Departamento de Asuntos del Consumidor (D.A.Co.), la querellante también presentó una querella ante la Administración de Reglamentos y Permisos (A.R.Pe.) por las alegadas violaciones al reglamento de esta agencia. La referida agencia realizó una investigación sobre el asunto, luego del cual orientó a la quere-llante a seguir su reclamación contra el contratista de la obra y procedió a archivar la querella el 4 de marzo de 1998.


(4) La querellante y Ten General Contractors, S.E. (Ten Contractors) suscribie-ron un acuerdo transaccional en el que la primera desistía con peijuicio de toda *838ulterior reclamación contra la segunda con motivo de la adquisición de la unidad de vivienda en la Urb. Villas de Cambalache I.


(6) Es menester enfatizar que la referida regla establece que, en caso de que la moción sea declarada “sin lugar”, el demandado no renuncia a su derecho de ofrecer prueba.


(6) Evidentemente, el foro apelativo no se percató que la querella ante A.R.Pe. había sido archivada desde el 4 de marzo de 1998.


(7) En particular, Ten Contractors alegó que, en virtud del acuerdo transaccional suscrito por ésta y la querellante, esta última se encontraba impedida de instar una nueva reclamación.


(8) Vale la pena enfatizar que, al momento de emitir esta última determinación, las querelladas no habían presentado su prueba para refutar la presentada por la querellante. Ello por razón de que, luego de culminada la presentación de la prueba *841de Félix Taveras, D.A.Co. había procedido a desestimar la querella en virtud de los planteamientos de falta de jurisdicción que hiciera Guirimar Construction Corp.


(9) A continuación se transcribe, en esencia, la resolución emitida por el foro apelativo el 6 de noviembre de 2001:
“No puede perderse de vista que el único asunto que permite la clara jurisdic-ción de [D.A.Co.], esto es, los alegados defectos de construcción fue desistido el 26 de octubre de 2001 y que lo relacionado a los reclamos sobre cabida, distancias y plot plans aparenta estar bajo investigación ante la Administración de Reglamentos y Permisos, que sin lugar a dudas es la agencia con jurisdicción para ese asunto.
“Sin embargo, la resolución en reconsideración emitida [por D.A.Co.] y notifi-cada a todas las partes el 9 de julio de 2001 aparenta haber revivido todos los asuntos *843del caso. Nótese que esta última determinación no fue recurrida por la peticionaria Las Haciendas S.E.
“Así las cosas y estando pendiente todo el asunto ante el foro administrativo, lo prudente es que se plasme la decisión final escrita para que de entenderlo prudente alguna parte afectada recurra oportunamente ante nos.
“Reiteramos que nuestra actuación en este momento sería a destiempo y por ello no podemos acceder a la reconsideración parcial solicitada.” (Enfasis suplido.) Apéndice de la Petición de certiorari de 23 de noviembre de 2004, págs. 45 — 46.


(10) Resolución en la que se denegó la revisión de la resolución que a su vez denegaba la expedición del mandamus solicitado por Las Haciendas.


(11) Art. 1204 del Código Civil, 31 L.P.R.A. sec. 3343; García v. Gobierno de la Capital, 72 D.P.R. 138, 150-151 (1951); Restatement, Judgments Secs. 41, 45 (1942), citado en Developments in the Law—Res Judicata, 65 (Núm. 5) Harv. L. Rev. 818, 835 et seq. (1952).


(12) El Art. 2 de la Ley Núm. 130 de 13 de junio de 1967 (17 L.P.R.A. sec. 502(d)), en lo pertinente, define “urbanizador o constructor” como “toda persona que se dedi *846que al negocio de la construcción en calidad de empresario o principal responsable de la promoción, diseño, venta, construcción de obras de urbanización para vivienda, o de la construcción en grande escala de viviendas, bien del tipo individual o multipisos. ... Incluye a quien asuma la responsabilidad total para la presentación ante la Junta de Planificación de consultas de ubicación y uso de terrenos, y ante [A.R.Pe.] del desarrollo preliminar, planos preliminares y finales para la construc-ción de las obras en un predio extenso de terreno que habrá de lotificarse para la construcción de viviendas ... o que comisione a otros para realizar cualesquiera de tales actividades”.


(13) Dichas enmiendas no alteraron los incisos sobre prácticas indeseables antes transcritos.


(14) Art. 3 de la Ley Núm. 5 de 23 de abril de 1973 (3 L.P.R.A. sec. 341b).


(15) Aun cuando A.R.Pe. ciertamente tiene jurisdicción para atender las contro-versias surgidas a raíz de una violación, su ley orgánica, Ley Núm. 76 de 1 de julio de 1975 (23 L.P.R.A. sec. 71 et seq.), o su Reglamento, dicha agencia no puede conceder compensación por daños a la persona afectada por dichas violaciones. El Adminis-trador de A.R.Pe. o su representante autorizado podrá imponer multas administra-tivas a personas naturales o jurídicas que incumplan o violen cualquier restricción, reglamento u orden adoptada en virtud de las facultades que le confieren la Ley Núm. 76, ante, u otras leyes, o que violen cualquier disposición de la citada Ley Núm. 76.